       Case 6:20-cv-01328-EFM-GEB Document 1 Filed 11/23/20 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                         )
                                                  )
                            Plaintiff,            )
                                                  )
                   v.                             )          Case No. 20-    01328
                                                  )
$101,170.00 rN T.JNTTED        STATES             )
CURRENCY, More or            less,                )
                                                  )
                            Defendant.            )
                                                  )

                              COMPLAINT FORFORFEITURE IN REM

        Plaintiff, United States of America, by and through its attomeys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Colin Wood, Special Assistant United States

Attomey, brings this complaint and alleges as follows in accordance with Supplemental Rule G(2)

of the Federal Rules of Civil Procedure:

                                      NATURE OF THE ACTION

        l.        This is an action to forfeit and condemn to the use and benefit ofthe United States

of America the following property: $101,170.00 in U.S. Cunency, more or less (hereinafter

"defendant property"), for violations of21 U.S.C. g 841.

                                      TIIE DEFENDAIIT IN REM

        2.        The defendant property consists of: $101,170.00 in United States currency, more

or less, that was seized by the Kansas Highway Patrol on or about October 2, 2020 during a

traffic stop of   a 2015   Kia Cadenza on I-70 near milepost 221 in Ellsworth County, in the District

ofKansas. The currency         is currently in the custody   ofthe United   States Marshal Service.
           Case 6:20-cv-01328-EFM-GEB Document 1 Filed 11/23/20 Page 2 of 6




                                     JURISDICTION AND VENUE

           3   .    Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

           4.       This Court has in rem jvrisdiction over the defendant property under 28 U.S.C.

 1355(b). Upon filing this complaint, the plaintiffrequests that the Court issue an arrest warrant

in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the property

pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3)(c).

           5.       Venue is proper in this district pursuant to 28 U.S.C. S 1355(bxl), because the

acts or omissions giving rise to the forfeiture occulred in this district and/or pursuant to 28

U.S.C. S 1395, because the defendant property is located in this district.

                                       BASIS FOR FORFEITURE

           6.       The defendant property is subject to forfeiture pursuant to 21 U.S.C. S 881(a)(6)

because it constitutes 1) money, negotiable instruments, securities and other things of value

fumished or intended to be fumished in exchange for a conholled substance in violation of the

Controlled Substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, ard securities used or intended to be used to facilitate a violation of the

Controlled Substances Act.

           7   .    Supplemental Rule G(2)(f) requires this complaint to state sufficiently detailed

facts to support a reasonable belief thal the government will be able to meet its burden ofproof

at trial   .   Stch facts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A which is attached hereto and incorporated by reference.
        Case 6:20-cv-01328-EFM-GEB Document 1 Filed 11/23/20 Page 3 of 6




                                      CLAIM FOR RELIEF

        WHEREFORE, the plaintiff requests that the Court issue a warrant for the anest of the

defendant property; that notice of this action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the    plaintiffbe awarded its costs and

disbursements in this action; and for such other and further reliefas this Court deems proper and

just.

        The United States hereby requests that trial of the above-entitled matter be held in the

City of Wichita, Kansas.

                                                      Respectfu lly submitted,

                                                      STEP




                                                                 .   wooD,   #19800
                                                      Special Assistant United States Attomey
                                                      1200 Epic Center, 301 N. Main
                                                      Wichita Kansas 67202
                                                      (316)269-6481
                                                      Fax (316) 269-6484
Case 6:20-cv-01328-EFM-GEB Document 1 Filed 11/23/20 Page 4 of 6




                                               DECLARATION

       I, Shawn Hernnan, Task Force Officer, Drug Enfor,ccment Administration in the Distict

ofKansas.

       I have read the oontents ofthe foregoing Complaint for Forfeiturc, and the exhibit

ther€to, and   tie   stat€rnents contained th€rein arc true to the b€st   ofmy knowledge and belief,

       I declare under penalty ofperjury that the foregoing is true and coneot.

       Executed       onthis   /6   day   of   Mo*"ln        .roro.



                                                           TFO Sharm Herrman
                                                           DEA
     Case 6:20-cv-01328-EFM-GEB Document 1 Filed 11/23/20 Page 5 of 6




                                                      AFFIDAVII
      T       Shawn     HFrrman          hci nrr   f i ref    .lrr l              rlannco      .h.l     cl-.1-6a.

 1.                                with the Kansas Highway Patrol
          TFO Herrman has been employed
 (KHP)since .fanuary 20L2 and has been cro s s -designat ed as a DEA
Task Force Officer since June 2017. My duties include
lnvestigation of violations of the Controlfed Substance Act,
TitLe 21 of the United States Code and forfeitures thereto.
2. The information contained in this report is known to Affiant
through personal direct knowledge, and/or through a review of
offlcial reports prepared by other 1aw enforcement personnel .
This report is submitted in support of federaf forfeiture.
3. On October 2, 2020, Kansas Highway patrol Technical Trooper
Ryan Wolting stopped for a traffic violation a 20L5 Kia Cadenza
on westbound f-70 near milepost 227 in Ell-sworth Countyf in the
District of Kansas. The driver was the sole occuDant.
4. During the event, the vehicJ_e was searched. Troopers found
in a backpack in the trunk 999,970.00 in U.S. curency. The
currency was inside four vacuum-sealed plastic packages. An
addltional bundle of $1,200,00 in U.S. currency was found above
the driver's side visor. The total seized was S101.170.00.
5. The driver said that he has made mul-tiple trips for others
transporting what he assumed was marijuana and currency. The
driver disclaj-med any ownership inLerest in the seized currency,
6         T.,il. or         ennf   hay     l^,..nt- i^n      a -Arl-i   f iari   rlrrra   .la{-6^+i^h
                      ^l-
canine gave a posit.ive indication to the odor of controlled
substance(s) emitting from the U.S. currency found .in the trunk.
 . Based on the information set out above, the Affiant has
'1

probable cause to believe that the $101,170.00 in U.S. currency
seized by the Kansas Hjghway Patrol constitutes money, or other
things of value furnished, or intended to be furnished, in
exchange for a controlled substance or proceeds traceabfe to
such an exchange, or was used, or intended to be us€d, to
facilitate one or more violations of Title 21, U.S.C. S 841
et.seq. Accordingiy, t.he property is subject Lo forfeiture
pursuant to Title 21, U.S.C, SS 853 and 881.
 Case 6:20-cv-01328-EFM-GEB Document 1 Filed 11/23/20 Page 6 of 6




sworn to and subscribed before                               me   this 4c)day of Novenber, 2020.
   |   ,..   irr.linriY   ilir.:r(]'Si,rl0   01   (a,ruili
   :   f     -
           1-1            N:^F{{J. HMGA
   :"'.           ",'a-.:       ,-3:23:ZL
